Sternhagen,
dissenting: Since the petition was filed within ninety days after the notice of liability was sent to the transferee by registered mail at her last known address, the Board must hear and determine the transferee liability. The prevailing opinion seems to take it for granted that 2 West 86th Street was not the last known address, and that the registered notice of June 7 was not the statutory notice. It then discusses the ineffectiveness of the later notice delivered by hand, and, finding that such notice was not sent by registered mail, as the statute requires, it holds that jurisdiction is wanting.- All the discussion of the ineffectiveness of the second *1023notice is beside the point of jurisdiction. If that notice were the only notice, the authorities leave no doubt of the correctness of a dismissal of a petition based upon it. But the first notice was sent by registered mail and can not be disregarded.
It has not been shown that at the time the registered notice was sent 2 West 86th Street was not the then last known address of the transferee. Her individual income tax returns have nothing to do with this question, for it was not as an individual taxpayer that the petitioner was being addressed. She was being addressed as a transferee of the assets of the Tobacco Products Corporation of New Jersey, and presumably with whatever information the Commissioner had on hand the notice was sent to the last known address of such transferee. It is not reasonable to say that the Commissioner must check such information against the address of persons having the same name who may have filed individual tax returns in the same collection district, ascertain that such person is the transferee in question, and send the notice of transferee liability to the present address of such taxpayer. The statute makes no such onerous requirement. Even though there may be instances in which a transferee who has moved will find himself in difficulty, this is not such a case, and there is no reason to decide it as if it were.
The motion to dismiss should be denied.
Smith, Mellott, Arnold, Keen, and Opper agree with this dissent.